DETAILED ACTION
This action is in response to a correspondence filed on 08/31/2021.
Claims 1, 2, 8-14 are amended.
Claims 1-19 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/31/2021, with respect to claims 2 and 14 being rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter for which the inventor or a joint inventor regards as the invention have been fully considered and are persuasive.  The rejection of claims 2 and 14 has been withdrawn. 
Applicant’s arguments, filed 08/31/2021, with respect to the rejection(s) of claims 1-19 being rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 20120072570) in view of Petit (US 20050198285) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 10,732,873) hereinafter Lee in view of Jenkins et al. (US 20120072570) hereinafter Jenkins in view of Petit (US 20050198285) and Amacherla (US 8,850,034). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10,732,873) hereinafter Lee in view of Jenkins et al. (US 20120072570) hereinafter Jenkins in view of Petit (US 20050198285).
Regarding claim 1, Lee teaches a system comprising:
a plurality of client computing systems (see Fig. 4 items 402a, 402b); 
a containerized computing system communicatively coupled to the plurality of client computing systems via a network (see Fig. 4 Datacenter 400) and comprising: 
at least one processor (see Fig. 8 item 804); and 
memory storing instructions that, when executed by the at least one processor (see Fig. 8 ROM 810), cause the containerized computing system to: 
receive, via the network, a request message from a first client computing system of the plurality of computing systems (see Col. 9 lines 51-57: In some embodiments, a request may be received from a device of one of the users 510 for analysis of the storage devices 500); 
predict, based on system latency information, a predicted cause of latency associated with execution of the request message by a target service and an associated latency response action (see Col. 5 lines 8-12: in an embodiment, distributed I/O latency and other time-based and distributed behavioral and characteristic data (i.e. cause of latency) may be used to predict if a storage device will enter a pre-marginal or marginal state and therefore should be pre-emptively placed in the timeout mode (i.e. associated latency response action); see also Col. 5 lines 65 to Col. 6 lines 1-10: The behavioral and characteristic 
determine, by a resiliency control engine processing a regressor algorithm and a weighted combination of inputs, a latency control action to be performed in response to a latency condition (see Col. 6 lines 50-55: When the difference exceeds the predetermined deviance threshold, selected I/O requests designated for the storage device may be redirected to another device of a group of storage devices that are providing a resiliency function.  The selected I/O requests may be redirected for a timeout period, or until the difference no longer exceeds the threshold (i.e. latency control action); see also Col. 10 lines 37-45: performing a probability analysis based on machine learning (i.e. regressor algorithm) via a machine learning system (i.e. resiliency control engine) that includes one or more learning functions. Furthermore, Lee teaches in Col. 11 lines 31-35 using weighting a combination of data for an initial set of attributes to indicate the relevance of the attributes to the failure), wherein the inputs comprise the predicted cause of latency (see Col. 6 lines 4-6: characteristic patterns can then be identified that are indicative of potential device issues for various classes of devices), a client priority parameter (see Col. 11 lines 36-37: attributes of the device can be selected based on biasing to identify attributes that may have greater impact on the probability calculation), and an availability parameter (see Col. 10 lines 40-45: a probability analysis may be performed based on machine learning via a machine learning system that includes one or more learning functions that learns the probabilities associated with the availability of various data that may be relevant to the determination of an event probability); and 
initiate execution of the request message by the target service (see Col. 4 lines 48-52: in one embodiment, when it is determined that a storage device is approaching a marginal state, a throttling mechanism may be invoked to modify the timing of I/O requests that are sent to the storage device.  When a storage device is to be throttled, the I/O scheduling function may move some read requests to other devices, increasing the time between read requests, or redirect all read requests to other devices; see also Col. 6 lines 54-55: The selected I/O requests may be redirected for a timeout period, or until the difference no longer exceeds the threshold).
However, the Lee reference fails to explicitly teach a system wherein the cause of the latency associated with the execution of the request message by a target service is predicted based on message priority.
In the same field of endeavor, Jenkins teaches a system in accordance with the present invention, the system comprising a containerized computing system. Furthermore, Jenkins teaches a system adapted to:
predict, based on a message priority of the requested message, a predicted cause of latency associated with the execution of the request message by a target service (see [0029]: “According to such a priority, the network site control application 115 may assign the network page request 110 to a network page server 121 with additional capacity, bandwidth, processing time, and/or other resources such that the particular network page server 121 may be equipped to respond more quickly to the network page request 110 than other network page servers 121 within the network page server pool 118”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Lee to include the system of Jenkins suggesting a method comprising predict, based on a message priority of the 
However, the Lee-Jenkins reference does not teach a system comprising a containerized computing system.
In the same filed of endeavor, Petit teaches a system in accordance with the present invention, the system for overload management including a containerized environment (see [0068] and Fig. 5: the Java virtual machine or JVM 12 acts as a web container, which may comprise one or more server services 13 implemented e.g. in the form of servlets).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Jenkins to include the container environment of Petit such that the computer resources 103 are executed therein. The advantage of incorporating containerization techniques into the system of Jenkins would have been to improve the system scalability and increase productivity as well as enhancing security, thereby improving the management of service requests in a server system. 

Regarding claim 2, Lee in view of Jenkins, in further view of Petit is applied as disclosed in claim 1 examined above. The combination of Lee and Jenkins, and Petit teaches a system comprising a memory for storing instructions that when executed by the processor, cause the containerized computing system to receive, via the network, a request message from a first client computing system of the plurality of computing systems. Furthermore, Lee teaches a system wherein the instructions, when executed by the at least one processor, cause the containerized computing system to:
analyze processor loading information associated with a computing device executing the target service, wherein prediction of the latency is based on current 

Regarding claim 3, Lee in view of Jenkins, in further view of Petit teaches the limitations of claim 1 as examined above. The combination of Lee and Jenkins, and Petit teaches a system comprising predicting, based on a message priority of the request message and system latency information, a predicted cause of latency associated with execution of the request message by a target service. Furthermore, Lee teaches a system wherein a prediction of a latency associated with a request message comprises analysis of a time to perform historical requests (see Col 6 lines 43-45: The threshold may be determined based on an analysis of historical data when devices have previously entered the pre-marginal state; see Col. 10 lines 45-48: this probability analysis may also be performed based on history data of prior probability analyses). 

Regarding claim 4
monitor execution of requests received from the plurality of client computing systems (see Col. 10 lines 51-53: the storage analysis engine 530 may monitor a number of pre-selected events collected or determined at a predetermined frequency); 
analyze a performance of a container associated with execution of the target service (see Fig. box 702 and Col. 12 Lines 63-67: operation 702 illustrates determining an I/O performance profile for a storage device, the I/O performance profile determined based on one or more performance metrics for the storage device; see also Col. 3 lines 59-65: a storage stack 110 may send I/O requests to a scheduler 120 for execution in a storage node 130 that implements a three-way mirroring scheme.  Storage device B of the storage node 130 is shown as being placed in timeout mode.  While storage device B is in the timeout mode, it may continue to receive write requests.  However, when a read request is received by the scheduler 120, the scheduler 120 may send the read requests only to storage device A or storage device C); and 
analyze resource use associated with execution of the target service (see Col. 10 lines 9-10: The storage analysis engine 530 may access metrics, such as device type and device usage activity).

Regarding claim 5, Lee, in view of Jenkins in view of Petit is applied as disclosed in claim 1 examined above. The combination of Lee, Jenkins and Petit further teaches a system wherein the instructions, when executed by the at least one processor, cause the containerized computing system to: 
receive a second request message from a second client computing system (Jenkins – [0034]: subsequent network page request 110 from the client 106. Also 
predict, based on a message priority of the second request message and system latency information, a latency associated with execution of the second request message by a second target service (Jenkins – see [0025] and [0029] as explained above: see [0025]: The latency time associated with the sending of the network page request 110 and receipt at the client 106 at the network page 111 in response to the network page request 110 may include several components.  As a non-limiting example, a latency time may include a server side latency component, a client side latency component, a network latency component, and/or other components) and an associated second latency response action (see Fig. 2 step 216 and [0043]: In box 216, the network site control application 115 determines whether to modify the behavior of the network site for the session of the user… it may be desired to take an action (i.e. associated latency response action) that would result in an increase in latency times.  Such an action may free up processing, network, or other capacity to improve the experience of other users, may reduce operating expenses, or may produce some other benefit); and 
associate a first latency response action to execution of the target service and the second latency response action to the second target service (Jenkins – see [0028]: the network site control application 115 may modify a response to a subsequent network page request 110 from the client 106 according to one or more session-level performance metrics in order to adjust a subsequent latency time for the client 106.  In various embodiments, the subsequent latency time may be adjusted to be reduced or increased, if a change is deemed necessary by the network site control application 115; see also [0043]).


Regarding claim 8, Lee teaches a method comprising:
monitor execution of a plurality of services (see Col. 10 lines 51-53: the storage analysis engine 530 may monitor a number of pre-selected events collected or determined at a predetermined frequency); 
receive a first request from a first client computing system (see Col. 9 lines 51-57: In some embodiments, a request may be received from a device of one of the users 510 for analysis of the storage devices 500); 
predict, based on historical container operation information, a first predicted cause of latency associated with the requests (see Col. 5 lines 8-12: in an embodiment, distributed I/O latency and other time-based and distributed behavioral and characteristic data (i.e. cause of latency) may be used to predict if a storage device will enter a pre-marginal or marginal state and therefore should be pre-emptively placed in the timeout mode (i.e. associated latency response action); see also Col. 5 lines 65 to Col. 6 lines 1-10: The behavioral and characteristic data can include the time distribution of I/O latencies as well as other data that can be readily observable or self-reported... Characteristic patterns can then be identified that are indicative of potential device issues for various classes of devices, allowing for devices to preemptively be placed in timeout mode); 
determine, by a resiliency control engine processing a regressor algorithm and a weighted combination of inputs, a first latency control action and a second latency control action to be performed in response to a latency condition (see Col. 6 lines 50-55: When the difference exceeds the predetermined deviance threshold, selected I/O requests designated for the 
associate the first latency control action to the first request and the second latency control action to the second request (Col. 3 lines 59-65: a storage stack 110 may send I/O requests to a scheduler 120 for execution in a storage node 130 that implements a three-way mirroring scheme.  Storage device B of the storage node 130 is shown as being placed in timeout mode.  While storage device B is in the timeout mode, it may continue to receive write requests.  However, when a read request is received by the scheduler 
initiate, by a latency control engine, a latency response based on an indication that at least one of the first predicted latency or the second predicted latency has been exceeded (see Col. 6 lines 50-55: When the difference exceeds the predetermined deviance threshold, selected I/O requests designated for the storage device may be redirected to another device of a group of storage devices that are providing a resiliency function.  The selected I/O requests may be redirected for a timeout period, or until the difference no longer exceeds the threshold (i.e. latency control action)).
However, the Lee reference fails to explicitly teach a system wherein the cause of the latency associated with the execution of the request message by a target service is predicted based on message priority. Further, Lee does not teach a method comprising “receiving a second request from a second client computing system”. 
In the same field of endeavor, Jenkins teaches a system in accordance with the present invention, the system comprising a containerized computing system. Furthermore, Jenkins teaches a system adapted to:
predict, based on a message priority of the requested message, a predicted cause of latency associated with the execution of the request message by a target service (see [0029]: “According to such a priority, the network site control application 115 may assign the network page request 110 to a network page server 121 with additional capacity, bandwidth, processing time, and/or other resources such that the particular network page server 121 may be equipped to respond more quickly to the network page request 110 than other network page servers 121 within the network page server pool 118”);
receiving a second request from a second client computing system (Jenkins – [0034]: subsequent network page request 110 from the client 106. Also see Fig. 1 and [0011]: Jenkins discloses that clients 106 may send multiple network page requests 110 to the computing resource 103 via the network 109)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Lee to include the system of Jenkins suggesting a method comprising predict, based on a message priority of the requested message, a predicted cause of latency associated with the execution of the request message by a target service. The motivation for combining Jenkins with Lee’s teachings would have been to optimize required network resources whereby priority requirements are taken into account, thereby providing a high level of resiliency to the system of Lee.
However, the Lee-Jenkins reference does not teach a system comprising a containerized computing system.
In the same filed of endeavor, Petit teaches a system in accordance with the present invention, the system for overload management including a containerized environment (see [0068] and Fig. 5: the Java virtual machine or JVM 12 acts as a web container, which may comprise one or more server services 13 implemented e.g. in the form of servlets).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Jenkins to include the container environment of Petit such that the computer resources 103 are executed therein. The advantage of incorporating containerization techniques into the system of Jenkins would have been to improve the system scalability and increase productivity as well as enhancing security, thereby improving the management of service requests in a server system. 


Regarding claim 9, Lee in view of Jenkins, in further view of Petit teaches the limitations of claim 8 examined above. The combination of Lee, Jenkins and Petit teaches a method comprising predicting a first predicted latency associated with a first request and a second predicted latency associated with a second request. Furthermore, the Lee-Jenkins-Petit combination teaches a method comprising:
analyze, by a latency prediction engine, loading associated with each service of the plurality of services (Petit - see [0176]: evaluating the current load CurrenLoad of the CPU and verifying if the CPU is overloaded from this value); 
analyze, via a network, a plurality of data logs associated with each service of the plurality of services, wherein prediction of the first predicted latency and the second predicted latency are based on analyzed loading information and analyzed data log information (Jenkins – see [0009]: an analysis may be conducted of logged historical data (e.g., item purchases, page views, etc.) associated with a network site to determine that a certain page loading time is fast or slow).

Regarding claim 10, Lee, Jenkins in view of Petit teaches the limitations of claim 8 as disclosed above. The combination of Lee, Jenkins and Petit teaches a method further comprising:
based on the first request and the first predicted latency, determine a first latency response (see Fig. 2 steps 206-218 and [0041]: In box 209, the network site control application 115 performs one or more actions to reduce or shorten latency times for the client 106); and 
based on the second request and the second predicted latency, determine a second latency response (see [0028]: the network site control application 115 may modify a response to a subsequent network page request 110 from the client 106 according to one or more session-level performance metrics in order to adjust a 

Regarding claim 11, Lee, Jenkins in view of Petit teaches the limitations of claim 8 examined above. Furthermore, the combination of Lee, Jenkins and Petit teaches a method comprising:
determine the first latency response based on analysis of operation of the plurality of services in the containerized computing system (Jenkins - see Fig. 2 steps 203 and 206: determine session-level performance metrics associated with client and determining whether the user at the client 106 is having a slow session, and taking actions accordingly).

Regarding claim 12, Lee, Jenkins in view of Petit teaches the limitations of claim 8 examined above. The combination of Jenkins and Petit further teaches a method comprising:
determine the first latency response based on analysis of operation of the containerized computing system hardware (see [0040]: determines from the aggregate latency times experienced by the client 106 over a session whether the network site hosted by the computing resource 103 is delivering acceptable performance).

Regarding claim 13, Jenkins teaches an apparatus comprising:
at least one processor; 
and memory storing instructions that, when executed by the at least one processor, cause the apparatus to: 
receive, via the network, a request message from a first client computing system of the plurality of computing systems (see [0011]: a client 106 sends one or more network page requests 110 to the computing resource 103 via the network 109; see [0022]: To begin, a user at a client 106 sends a network page request 110 over the network 109 to a network site hosted on the computing resource 103);  
predict, based on system latency information, a predicted cause of latency associated with execution of the request message by a target service and an associated latency response action (see Col. 5 lines 8-12: in an embodiment, distributed I/O latency and other time-based and distributed behavioral and characteristic data (i.e. cause of latency) may be used to predict if a storage device will enter a pre-marginal or marginal state and therefore should be pre-emptively placed in the timeout mode (i.e. associated latency response action); see also Col. 5 lines 65 to Col. 6 lines 1-10: The behavioral and characteristic data can include the time distribution of I/O latencies as well as other data that can be readily observable or self-reported... Characteristic patterns can then be identified that are indicative of potential device issues for various classes of devices, allowing for devices to preemptively be placed in timeout mode);
determine, by a resiliency control engine processing a regressor algorithm and a weighted combination of inputs, a latency control action to be performed in response to a latency condition (see Col. 6 lines 50-55: When the difference exceeds the predetermined deviance threshold, selected I/O requests designated for the storage device may be redirected to another device of a group of storage devices that are providing a resiliency function.  The selected I/O requests may be redirected for a timeout period, or until the difference no longer exceeds the threshold (i.e. latency control action); see also Col. 10 lines 37-45: performing a probability analysis based on machine learning (i.e. regressor algorithm) via a 
initiate execution of the request message by the target service (see Col. 4 lines 48-52: in one embodiment, when it is determined that a storage device is approaching a marginal state, a throttling mechanism may be invoked to modify the timing of I/O requests that are sent to the storage device.  When a storage device is to be throttled, the I/O scheduling function may move some read requests to other devices, increasing the time between read requests, or redirect all read requests to other devices; see also Col. 6 lines 54-55: The selected I/O requests may be redirected for a timeout period, or until the difference no longer exceeds the threshold).
However, the Lee reference fails to explicitly teach a system wherein the cause of the latency associated with the execution of the request message by a target service is predicted based on message priority.

predict, based on a message priority of the requested message, a predicted cause of latency associated with the execution of the request message by a target service (see [0029]: “According to such a priority, the network site control application 115 may assign the network page request 110 to a network page server 121 with additional capacity, bandwidth, processing time, and/or other resources such that the particular network page server 121 may be equipped to respond more quickly to the network page request 110 than other network page servers 121 within the network page server pool 118”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Lee to include the system of Jenkins suggesting a method comprising predict, based on a message priority of the requested message, a predicted cause of latency associated with the execution of the request message by a target service. The motivation for combining Jenkins with Lee’s teachings would have been to optimize required network resources whereby priority requirements are taken into account, thereby providing a high level of resiliency to the system of Lee.
However, the Lee-Jenkins reference does not teach a system comprising a containerized computing system.
In the same filed of endeavor, Petit teaches a system in accordance with the present invention, the system for overload management including a containerized environment (see [0068] and Fig. 5: the Java virtual machine or JVM 12 acts as a web container, which may comprise one or more server services 13 implemented e.g. in the form of servlets).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Jenkins to include the 


Regarding claim 14, it teaches the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it teaches the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it teaches the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.


Regarding claim 17, it teaches the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.


Regarding claim 19, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10,732,873) hereinafter Lee in view of Jenkins et al. (US 20120072570) hereinafter Jenkins in view of Petit (US 20050198285), in further view of Amacherla (US 8,850,034).
Regarding claim 6, Lee, in view of Jenkins, in view of Petit is applied as disclosed in claim 1 examined above. The combination of Lee, Jenkins and Petit teaches a system comprising predicting a latency associated with execution of the request message by a target service and an associated latency response action. However, the Lee-Jenkins-Petit combination does not explicitly teach a system wherein the latency response action comprises one of a restart action, a circuit breaking action, and a retry action.
In the same field of endeavor, Amacherla teaches a system in accordance with the present invention, the system wherein the latency response action comprises a circuit breaking action (see Col. 5 lines 50-54: If external channel monitor 207 determines in step 105 that the external server is not available, method 100 continues with steps 107 and 109 in which a service request circuit breaker 108 is activated and the external server request is saved to a queue). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Lee-Jenkins-Petit combination to include the apparatus of Amacherla which suggests activating a circuit breaker when an external server is not available to execute a service request. The motivation for such combination would have been to minimize the amount of time spent facilitating communication between the client and the server, thereby minimizing congestion on the system when a failure is detected.  

Regarding claim 19, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.F.N/Examiner, Art Unit 2454     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454